Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings filed on 3-15-2021 are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Burrough et al. (U.S. App. 2014/0145994 hereinafter “Burr”) teaches a display device (see Fig. 1B) comprising:
a display panel (see Fig. 1B item 112);
a touch sensing layer which senses a touch input of a user (see Fig. 1B Item 122);
a first vibration device which is disposed on a first surface of the display panel (see Fig. 1B, Item 140)
wherein the first vibration device generates a first vibration in response to the user's first touch input of the user to provide a first haptic feedback (see Para. 8 and 43 single or multi-touch haptic feedback).
Burr is not relied upon to teach and generates vibration according to driving voltages.
Burr as discussed above does teach haptic feedback. 
Kirisken et al. (U.S. App. 2019/0346926 hereinafter “Kiri”) teaches generates vibration according to driving voltages (see Para. 21 driving voltages).
and the first vibration device generates a second vibration in response to a first multi-touch input of the user to provide a second haptic feedback, and the first vibration device generates a third vibration in response to a second multi-touch input of the user to provide a third haptic feedback, and wherein the number of the user's touch input of the first multi-touch input is less than the number of the user's touch input of the second multi-touch input, and wherein a frequency of the first vibration is less than a frequency of the second vibration, the frequency of the second vibration is less than a frequency of the third vibration, and wherein an amplitude of the first vibration is less than an amplitude of the second vibration, and the amplitude of the second vibration is less than an amplitude of the third vibration, and wherein a period of the first vibration is less than a period of the second vibration, and the period of the second vibration is less than a period of the third vibration. Claim 18 is allowed for similar reasons. Claim 15 is allowed as the references neither singularly nor in combination teach and wherein a mono sound is output by the vibration of the first vibration device and the vibration of the second vibration device in a mono sound mode, and wherein a first stereo sound is output by the vibration of the first vibration device, and a second stereo sound is output by the vibration of the second vibration device in a stereo sound mode.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694